J-S76014-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF                            :   IN THE SUPERIOR COURT OF
    PENNSYLVANIA                               :        PENNSYLVANIA
                                               :
                                               :
                v.                             :
                                               :
                                               :
    AARON CHRISTOPHER WHEELER                  :
                                               :   No. 273 EDA 2017
                       Appellant               :

                Appeal from the PCRA Order November 30, 2016
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0118351-1992


BEFORE:      PANELLA, J., STABILE, J., and PLATT, J.

MEMORANDUM BY PANELLA, J.                                 FILED APRIL 18, 2018

        Aaron Wheeler appeals pro se from the order dismissing his fifth petition

pursuant to the Post Conviction Relief Act (“PCRA”) as untimely. Wheeler’s

sprawling appellate brief identifies no less than seven issues he wishes to

argue in this Court. After careful review, none of Wheeler’s assertions are

capable of establishing the applicability of any valid exceptions to the PCRA’s

time-bar provisions. Thus, we affirm.

        After a bench trial, the court found Wheeler guilty on various charges

arising from his participation in the robbery of a convenience store during

which the store clerk was shot four times. The court imposed an aggregate


____________________________________________


   Retired Senior Judge assigned to the Superior Court.
J-S76014-17


sentence of imprisonment of 27½ to 55 years, to be served consecutively to

lifetime sentences imposed for other violent armed robberies.

       In his current PCRA petition, and his various amendments,1 Wheeler

seeks a cornucopia of remedies, from “correction” of the criminal complaint to

a reconsideration of issues raised in his previous PCRA petitions. Ultimately,

however, all of his claims are centered on his belief that he was wrongfully

convicted of being involved in the robbery. See, e.g., Appellant’s Brief, at 2.

       The PCRA court found that Wheeler had failed to establish any exception

to the PCRA’s time-bar provisions. Thus, it dismissed Wheeler’s facially

untimely petition. This timely appeal followed.

       We review an order dismissing a petition under the PCRA by examining

whether the court’s determination is supported by the evidence of record and

is free of legal error. See Commonwealth v. Halley, 870 A.2d 795, 799 n.2

(Pa. 2005).

       The timeliness of a PCRA petition is jurisdictional. See Commonwealth

v. Hernandez, 79 A.3d 649, 651 (Pa. Super. 2013). Generally, a petition for

relief under the PCRA, including a second or subsequent petition, must be filed

within one year of the date the judgment is final unless the petition alleges,


____________________________________________


1Wheeler titled these documents in various ways, including “motion to correct
official version,” and “petition for writ of habeas corpus.” Despite Wheeler’s
arguments to the contrary, the PCRA court correctly determined these
documents sought relief cognizable under the PCRA. Thus, the PCRA court did
not err in treating the documents as amendments to his pending PCRA
petition. See 42 Pa.C.S.A. § 9542.

                                           -2-
J-S76014-17


and the petitioner proves, an exception to the timeliness requirement. See §

9545(b)(1)(i)-(iii).   A   PCRA   petition   invoking   one   of   these   statutory

“exceptions must be filed within sixty days of the date the claims could have

been presented.” Hernandez, 79 A.3d at 652 (citing 42 Pa.C.S.A. §

9545(b)(2)).

      Wheeler’s fifth petition is clearly facially untimely, as his third petition

was dismissed on timeliness grounds. See Commonwealth v. Wheeler, 468

EDA 2010 (Pa. Super., filed 3/21/11) (unpublished memorandum). He does

not argue otherwise in his brief. See Appellant’s Brief, at 12.

      The argument section of Wheeler’s brief verges on incoherent. To the

best of our ability to decipher his claims, we recognize three arguable bases

for the application of a timeliness exception. To the extent Wheeler sought to

raise any issue not addressed here, we conclude such issue is waived for

failure to coherently raise it on appeal.

      First, Wheeler argues that Lafler v. Cooper, 566 U.S. 156 (2012),

recognized a new Constitutional right and therefore qualifies for the newly-

recognized right exception set forth in § 9545(b)(1)(iii). However, neither

Lafler, nor the related opinion in Missouri v. Frye, 566 U.S. 133 (2012), are

capable of supporting the application of the newly-recognized right exception

to the time bar. See Commonwealth v. Feliciano, 69 A.3d 1270, 1277 (Pa.

Super. 2013). Thus, the PCRA court did not err in refusing to apply this

exception.


                                       -3-
J-S76014-17


      Next, Wheeler argues that he recently discovered the trial court lacked

jurisdiction to convict him. Wheeler’s claim is based upon his belief that he

was never given notice of the charges against him before he went to trial.

However, even accepting Wheeler’s legal arguments at face value, his own

petition defeats this assertion. Attached as exhibit A to his petition is the

criminal complaint for this action. At the bottom of the complaint is Wheeler’s

signature, acknowledging that the complaint had been read and explained to

him, and consenting to be bound over to the Court of Common Pleas. Thus,

Wheeler was provided with notice of the charges against him prior to trial.

      Furthermore, Wheeler claims he is entitled to re-sentencing pursuant to

Miller v. Alabama, 567 U.S. 460 (2012) (ruling imposition of mandatory life

without parole sentences on juvenile offenders is unconstitutional). However,

he concedes he was 22 years old at the time of the crime. See Appellant’s

Brief, at 1. Our Court has held that because the decision in Miller is limited

to juvenile offenders, a petitioner who was not a juvenile at the time of his

crime cannot invoke the case to meet an exception to the PCRA time-bar. See,

e.g., Commonwealth v. Furgess, 149 A.3d 90, 94 (Pa. Super. 2016);

Commonwealth v. Cintora, 69 A.3d 759, 764 (Pa. Super. 2013). It is also

worth noting that the sentences at issue here were not life sentences, and

thus Miller is simply inapplicable in any event. Therefore, the PCRA court did

not err in concluding this claim did not establish a timeliness exception.




                                     -4-
J-S76014-17


      As we conclude none of Wheeler’s issues on appeal merit relief, we

affirm the order dismissing his petition as untimely.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/18/18




                                     -5-